                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANETIRONY CLERVRAIN,                              Case No. 19-cv-01219-HSG
                                   8                      Plaintiff,                        ORDER OF DISMISSAL
                                   9              v.

                                  10     EDMUND J. BROWN, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Big Spring Correctional Institution in Big Springs, Texas, filed the

                                  14   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On May 31, 2019, the

                                  15   Court dismissed the complaint with leave to amend. Dkt. No. 17. The Court granted Plaintiff

                                  16   leave to file an amended complaint no later than June 28, 2019, cautioning him that failure to file

                                  17   an amended complaint by the deadline would result in the dismissal of this action. Id. at 5.

                                  18   Plaintiff did not file an amended complaint, and the deadline by which to do so has passed. For

                                  19   the foregoing reasons, and the reasons stated in the order of dismissal with leave to amend, this

                                  20   action is DISMISSED for failure to state a claim upon which relief may be granted. The Clerk

                                  21   shall close the file.

                                  22           IT IS SO ORDERED.

                                  23   Dated: 7/24/2019
                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
